White, Presiding Judge.
It has been repeatedly held under the provisions of Article 441, Code of Criminal Procedure, that a judgment nisi is fatally defective, and will not sustain a judgment final, rendered upon a forfeited bail bond or recognizance, unless it states that the same will be made final unless good cause be shown at the next term of the court why the principal did not appear. (McIntyre v. The State, 19 Texas Ct. App., 443, and authorities cited therein.)
Tested by this rule, the judgment nisi in the present case is fatally defective, wherefore the final judgment as rendered m the court below is reversed and the cause remanded.

Reversed and remanded.